67 N.Y.2d 783 (1986)
In the Matter of Consolidated Edison Company of New York, Inc., Appellant,
v.
State Board of Equalization and Assessment, Respondent, and Village of Pleasantville et al., Intervenors-Respondents. (And 167 Other Related Proceedings.)
Court of Appeals of the State of New York.
Argued February 3, 1986.
Decided March 18, 1986.
Adlai S. Hardin, Jr., Martin B. Cowan, Mark S. Tulis and John Moss Hinchcliff for appellant.
Robert Abrams, Attorney-General (Michael S. Buskus, Robert Hermann and Peter H. Schiff of counsel), for respondents.
Michael Whiteman, Melvin H. Osterman, Jr., and Jonathan P. Nye for Village of Pleasantville and others, intervenors-respondents.
Henry J. Smith and James G. Fine for City of Mount Vernon and others, intervenors-respondents.
Frederick A. O. Schwarz, Jr., Corporation Counsel (John P. MacArthur of counsel), for City of New York, intervenor-respondent.
Marvin S. Fink for Village of Scarsdale, intervenor-respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
Order affirmed, with costs, for the reasons stated in the opinion by Presiding Justice A. Franklin Mahoney at the *787 Appellate Division (103 AD2d 453). Question certified answered in the affirmative.